Election/Restrictions
Claim 10 is allowable. The restriction requirement among species, as set forth in the Office action mailed on April 26, 2019, has been reconsidered in view of the allowability of generic claim 10. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
The disclosure of the prior-filed application, Application No. 14/454,662, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application.  Application No. 14/454,662 does not disclose a head position measurement apparatus as claimed in the instant application. The effective filing date for claims 10, 13-15, 17, 18 and 21-23 is therefore the same as the filing date of provisional application no. 62/330757 - May 02, 2016.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the paragraph spanning p. 11–12 of the Reply, filed October 05, 2021, are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J. McCrosky/Primary Examiner, Art Unit 3791